   Case: 4:21-mj-06114-PLC Doc. #: 4 Filed: 06/15/21 Page: 1 of 3 PageID #: 24



                               UNITED ST A TES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

UNITED STATES OF AMERICA,                                  )
                                                           )
                        Plaintiff,                         )
                                                           )
                V.                                         )       No. 4:21 MJ 6 114 PLC
                                                           )
Antaveon Bernard Le' Vell Kent,                            )
                                                           )
                        Defendant.                         )

                 MOTION FOR PRETRIAL DETENTION AND HEARING

        Comes now the United States of America, by and through its attorneys, Sayler A. Fleming,

United States Attorney for the Eastern District of Missouri, and Angie E. Danis, Assistant United

States Attorney for said District, and moves this Court to order the defendant detained pending

trial, and further requests that a detention hearing be held at the time defendant 's initial appearance

before the United States Magistrate Judge pursuant to Title 18, United States Code, Section 3 141 ,

et. seq., and per current guidance from the Court.

       As for its grounds for detention, the government requests this Court to consider the

following factors pursuant to Title 18, United States Code, Section 3 142.

                                     Presumption of Detention

       1.      The defendant is charged with offenses for which the maximum term of ten years

or more is prescribed in the Controlled Substances Act (21 U.S.C. 801 et seq.), possession with

intent to distribute a controlled substance, and offenses under Title 18, U nited States Code,

Sections 924(c) and 924U).

       2.      The offenses with which the defendant are charged trigger a rebuttable presumption

of detention pursuant to Title 18, United States Code, Section 3 142(e)(3)(A) and (B). There are
   Case: 4:21-mj-06114-PLC Doc. #: 4 Filed: 06/15/21 Page: 2 of 3 PageID #: 25



no conditions or combination of conditions which will reasonably assure the appearance of the

defendant as required, and the safety of any other person and the community.

                           The Nature and Circumstances of the Offense

        3.     Title 18, United States Code, Section 3142(g) requires this Court to consider the

nature and characteristics of the offense charged, including whether the offense is a controlled

substance offense or a crime of violence. The instant offenses are both drug offenses and crimes

of violence, for which the death penalty is authorized. As a result, the first of the§ 3 142(g) factors

weighs in favor of detention.

                         The Weight of the Evidence Against the Defendant

       4.      Section 3 l 42(g)(2) requires this Court to consider the weight of the evidence

against the defendant. The government submits that the evidence against the defendant is strong.

As described in the affidavit in support of the criminal complaint, the defendant utilized his own

Facebook account to set up the robbery of a drug dealer, which led to the murder of two individuals

and the nonfatal shooting of a third individual. Furthermore, a subject matching the defendant's

description and his accomplice, Demorion LITTLE, are both visible on surveillance footage at the

scene of the incident.

                         The History and Characteristics of the Defendant

       5.      This Court should consider the defendant ' s past conduct, including his hi story

relating to drug or alcohol abuse, and criminal hi story. See 18 U.S.C. § 3142(g)(2)(A).

       6.      The defendant is currently on probation in St. Louis County under cause number

l 7SL-CR09846-0 I for the offenses of attempted robbery in the first degree, tampering in the first

degree, and felony resisting arrest by flight. The docket sheet of that case indicates that the

defendant is currently in violation of the terms of his probation and there is a probation violation

                                                  2
   Case: 4:21-mj-06114-PLC Doc. #: 4 Filed: 06/15/21 Page: 3 of 3 PageID #: 26



hearing set for June 17, 2021. If the defendant cannot abide by the term s of supervision that he is

already subject to, he cannot be expected to abide by the terms of any supervi sion this Court may

order.

                The Nature and Seriousness of the Danger to the Community

         7.    The present offense involves a double homicide that took place during daylight

hours in the City of St. Louis. It was calculated, planned, and executed. A third individual was

shot, but survived. This defendant's involvement suggests that he is incredibly dangerous to the

community.

                                          Risk of Flight

         8.    There a serious risk that the defendant will flee because he is facing a significant

prison sentence in this case, based o n the severity of the charges. Furthermore, the defendant's

history indicates a proclivity for violence and flight from law enforcement.

                                            Conclusion

         9.    The government submits that when considering all of the factors outlined in Title

18, United States Code, § 3 l 42(g), the factors weigh heavily in favor of detention. There is clear

and conv incing evidence that no condition or combination of conditions that wi ll reasonably assure

the safety of any other person and the community.

                                                     Respectfully submitted,

                                                     SAYLER A . FLEMING
                                                     U nited States Attorney


                                                     Isl Angie E. Danis
                                                     ANGIE E . DAN IS, #64805MO
                                                     Assistant U nited States Attorney
